Exhibit 10.2

UNION DRILLING, INC.

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (“Agreement”) is dated as of June 10, 2008
(the “Grant Date”), between Union Drilling, Inc., a Delaware corporation (the
“Company”) and Christopher D. Strong (the “Grantee”).

WHEREAS, the Company has adopted, and its stockholders have approved, the
Amended and Restated 2005 Stock Incentive Plan (the “Plan”), pursuant to which
the Company may grant Restricted Stock Units (“RSUs”), relating to shares of its
Common Stock, $0.01 par value per share (the “Common Stock”); and

WHEREAS, the Company desires to grant to the Grantee the number of RSUs provided
for herein so as to encourage Grantee’s efforts toward the continuing success of
the Company.

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows. Capitalized terms not
otherwise defined in this Agreement shall have the meanings specified in the
Plan.

Section 1. Grant of Restricted Stock Unit Award.

(a) Grant of Restricted Stock Unit. The Company hereby grants to the Grantee
200,000 Restricted Stock Units on the terms and conditions set forth in this
Agreement, and as otherwise provided in the Plan, and based upon Grantee’s
satisfaction of the vesting criteria set forth in Section 2(b) below and, if
applicable, the performance criteria set forth in Exhibit A hereto.

(b) Incorporation of Plan. The RSUs granted under this Agreement and the
provisions of this Agreement are subject to the provisions of the Plan, the
terms of which are incorporated herein by this reference. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan. The Committee shall have final authority
to interpret and construe the Plan and this Agreement and to make any and all
determinations thereunder, and its decision shall be binding and conclusive upon
the Grantee and his/her legal representative in respect of any questions arising
under the Plan or this Agreement.

Section 2. Terms and Conditions of Award.

The grant of RSUs provided in Section 1(a) shall be subject to the following
terms, conditions and restrictions:

(a) Restrictions. Neither any of the RSUs subject to this Award, nor any
interest therein, may be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, prior



--------------------------------------------------------------------------------

to the vesting and settlement thereof in accordance with the terms of this
Award. Any attempt to transfer, assign, pledge, or otherwise dispose of this
Award or any right or privilege conferred by this Agreement, contrary to the
provisions hereof, shall be null and void.

(b) Vesting.

(i) Provided that (A) the performance-based vesting conditions set forth on
Exhibit A are satisfied on or as of the end of any fiscal quarter prior to the
relevant vesting date identified in this Section and (B) the Grantee remains in
continuous service as an Employee, Officer or Director from the Grant Date to
the relevant vesting date, and unless vesting occurs earlier pursuant to
subsections (ii) and (iii) below, 25% of the RSUs (rounded to the nearest whole
unit) granted hereunder shall vest and become nonforfeitable on each of the
fifth anniversary and sixth anniversary of the Grant Date and the remaining 50%
of the RSUs granted hereunder shall vest and become nonforfeitable on the
seventh anniversary of the Grant Date.

(ii) Notwithstanding subsection (i) above, vesting of any then unvested RSUs
shall occur on the first to occur of the following dates without regard to the
conditions set forth on Exhibit A; provided the Grantee continues to serve as an
Employee, Officer or Director from the Grant Date to such date that:

(A) the Grantee terminates serving as an Employee, Officer or Director due to
Disability; or

(B) the Grantee terminates serving as an Employee, Officer or Director due to
death.

(iii) The Committee may in its discretion accelerate the vesting of all or any
portion of any outstanding unvested RSUs prior to the expiration of the periods
provided in subsection (b)(i) above without regard to the conditions set forth
on Exhibit A.

(iv) All vested RSUs shall be settled or paid in accordance with Section 2(e).

(c) Cessation of Service. In the event that the Grantee’s service as an
Employee, Officer or Director ceases prior to vesting of any portion of the RSUs
granted hereunder, except if such services cease for the reasons described in
Sections 2(b)(ii)(A) and 2(b)(ii)(B), all unvested RSUs held by the Grantee
shall be immediately forfeited as of the date of such cessation of service
unless the Committee shall determine otherwise. RSUs forfeited pursuant to this
Section 2(c) shall be forfeited without payment of any consideration by the
Company, and neither the Grantee nor any of the Grantee’s successors, heirs,
assigns or personal representatives shall thereafter have any further rights or
interests in such forfeited RSUs.

(d) Income Taxes. The Grantee shall pay to the Company promptly upon request,
and in any event at the time the Grantee recognizes taxable income in respect of
the RSUs, an amount equal to the taxes the Company determines it is required to
withhold under applicable tax laws with respect to the RSUs. Such payment shall
be made in the form of cash, shares of Common Stock, which may be withheld from
the shares of Common Stock otherwise deliverable upon settlement of this Award,
or in a combination of such methods.

 

2



--------------------------------------------------------------------------------

(e) Settlement. Any RSUs becoming nonforfeitable in accordance with Sections
2(b) or 2(c) above shall be settled promptly thereafter, but in no event later
than 75 days after the end of the calendar year in which the applicable vesting
date occurs. Payment shall be made in cash or shares of Common Stock, or any
combination thereof, as determined by the Committee in its sole discretion.

If at the time of any settlement of RSUs, the tax deduction normally available
to the Company as a result of the settlement of RSUs in accordance with this
Section 2(e) would be limited by Section 162(m) of the Code, such RSUs shall not
be settled on such date, but shall be settled in the earliest tax year in which
the Committee determines that a tax deduction arising from such settlement would
not be limited by Section 162(m). In applying the deduction limit of
Section 162(m), the Committee shall first apply any limitation of deductibility,
and settlement, in reverse order to the date on which the RSU first became
vested, i.e. RSUs more recently vested shall be considered deductible before
RSUs vested in earlier periods.

(f) Legal Compliance. Shares of Common Stock delivered pursuant to Section 2(e)
may, at the election of the Company, be either authorized and unissued shares,
or shares previously issued and reacquired by the Company. The Company shall not
be required to issue or deliver any certificates for such shares of Common Stock
prior to: (i) the obtaining of any legal opinion or related documentation, or
the approval from any governmental agency, which the Committee shall, in its
sole discretion, determine to be necessary or advisable; (ii) the listing of
such shares on any Exchange on which the Stock may then be listed; (iii) the
completion of any registration or other qualification of such shares under any
state or federal law or ruling or regulation of any governmental body which the
Committee shall, in its sole discretion, determine to be necessary or advisable;
or (iv) the determination by the Committee that the Grantee has tendered to the
Company any tax owed when the Company has a legal liability to satisfy such tax.
In addition, if the Common Stock is not registered under the Securities Act of
1933, as amended, the Company may require the Grantee to represent in writing
that the shares being acquired are for investment and not with a view to
distribution; may mark the certificate for the shares with a legend restricting
transfer; and may issue stop transfer orders relating to such certificate to the
Company’s transfer agent.

(g) Change of Control. Notwithstanding anything in this Agreement to the
contrary, without regard to the conditions set forth in Exhibit A, all of the
RSUs granted hereunder shall become immediately vested and nonforfeitable in the
event that, following a Change of Control of the Company, Grantee’s employment
with the Company is terminated by the Company without Cause or by Grantee for
Good Reason.

As used in this Agreement, a “Change of Control of the Company” shall be deemed
to have occurred if and only if after the Grant Date any person or group of
affiliated persons, other than the current stockholders of the Company or their
affiliates, is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities.

 

3



--------------------------------------------------------------------------------

As used in this Agreement, the term “Cause” shall mean and include Grantee’s
(i) chronic alcoholism or controlled substance abuse, (ii) commission of an act
of fraud or dishonesty with respect to the Company or its subsidiaries, as
determined in the sole discretion of the Board; (iii) knowing and material
failure to comply with material applicable laws, regulations or Company policies
relating to the business of the Company or its subsidiaries; (iv) material and
continuing failure to perform (as opposed to unsatisfactory performance) his
duties as an officer and employee of the Company which is not corrected within
10 days after receipt of written notice from the Company, except, in each case,
where such failure or breach is caused by his illness or other similar
incapacity or Disability; or (v) conviction of (or pleading guilty or nolo
contendere to) a felony.

As used in this Agreement, the term “Good Reason” shall mean and include
(i) that, upon the expiration of 180 days following the date on which the Change
of Control of the Company shall be deemed to have been consummated, there has
been a failure to elect or reelect or to appoint or reappoint, either with the
Company or any successor entity to the Company, Grantee to the chief executive
officer position held by Grantee immediately prior to the Change of Control of
the Company, (ii) a change by the Company (or any successor entity) of Grantee’s
functions, duties or responsibilities that materially reduce Grantee’s
functions, duties or responsibilities as in effect immediately prior to the
Change of Control of the Company; or (iii) a reduction in Grantee’s base salary,
other than as a result of any reduction in base salary made on a basis
substantially proportionate to reductions in salary made to other senior
executives of the Company (or any successor entity).

Section 3. Miscellaneous.

(a) Notices. All notices under this Agreement to the Company must be delivered
personally or mailed to the Company at Union Drilling, Inc., 4055 International
Plaza, Suite 610, Fort Worth, Texas 76109, Attention: General Counsel. The
Company’s address may be changed at any time by written notice of such change to
the Grantee. Also, all notices under this Agreement to the Grantee will be
delivered personally or mailed to the Grantee at his or her address as shown
from time to time in the Company’s records.

(b) No Right to Continued Service. Nothing in the Plan or in this Agreement
shall (i) confer upon the Grantee any right to continue to serve as a Director,
Officer or Employee, or shall it interfere in any way with the right of any
Participating Company to terminate Grantee’s employment at any time, or
(ii) interfere with or restrict in any way the right of the stockholders of the
Company, which is hereby expressly reserved, to remove the Grantee as a Director
at any time in accordance with applicable law or the Company’s by-laws.

(c) Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.

(d) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

 

4



--------------------------------------------------------------------------------

(e) Invalid Provision. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under any applicable laws, the legality, validity, and
enforceability of the remaining provisions of this Agreement shall not be
affected thereby, and in lieu of such illegal, invalid, or unenforceable
provision, there shall be added automatically as a part of this Agreement a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid and enforceable.

(f) Modifications. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided that no amendment shall adversely affect the Grantee’s rights under
this Agreement without the Grantee’s consent. Except as provided in the
immediately preceding sentence, the terms and conditions of this Agreement may
not be modified, amended or waived, except by an instrument in writing signed by
the Grantee and a duly authorized executive officer of the Company.

(g) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

(h) Governing Law. This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the State of Texas,
without regard to the conflicts of laws principles thereof. Venue for any
dispute arising hereunder shall lie exclusively in the state and/or federal
courts of Tarrant County, Texas and the Northern District of Texas, Fort Worth
Division, respectively.

(i) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part of this Agreement.

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(k) Satisfaction of Claims. Any payment or any issuance or transfer of shares of
Common Stock upon lapse of the forfeiture restrictions hereunder to the Grantee
or the Grantee’s legal representative, heir, legatee or distributee, in
accordance with the provisions hereof, shall, to the extent thereof, be in full
satisfaction of all claims of such person hereunder. The Committee may require
the Grantee or the Grantee’s legal representative, heir, legatee or distributee,
as a condition precedent to such payment, to execute a release and receipt
therefor in such form as it shall determine.

(l) IF THIS AGREEMENT IS NOT SIGNED AND RETURNED TO THE OFFICES OF THE COMPANY
WITHIN 30 DAYS AFTER THE GRANT DATE, THIS AGREEMENT AND THE RESTRICTED STOCK
UNIT AWARD PROVIDED FOR HEREIN SHALL BE NULL AND VOID.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

UNION DRILLING, INC. By  

/s/ David S. Goldberg

  David S. Goldberg   Vice President, General Counsel &
Corporate Secretary

The undersigned hereby acknowledges receipt of an executed original of this
Agreement and a copy of the Plan, and accepts the award of Restricted Stock
Units granted thereunder on the terms and conditions set forth herein and in the
Plan.

 

GRANTEE:

/s/ Christopher D. Strong

Christopher D. Strong

 

6



--------------------------------------------------------------------------------

Exhibit A

Performance-Based Vesting Criteria

The following performance-based vesting criteria shall apply to the Grantee’s
Restricted Stock Units and, upon achievement of such criteria below on or as of
the end of any fiscal quarter prior to a vesting date specified in
Section 2(b)(i) of the Agreement, the applicable number of RSUs designated shall
be conditionally vested, subject to the Grantee’s satisfaction of the time-based
vesting conditions described in Section 2(b)(i). These conditions shall not
apply to vesting of RSUs pursuant to Sections 2(b)(ii), 2(b)(iii) or 2(g) of the
Agreement.

 

1. 50,000 RSUs will conditionally vest upon the Company achieving, on a
cumulative basis, $100 million of EBITDA (as defined in the Plan); such EBITDA
measurement period to commence on January 1, 2009; and

 

2. An additional 50,000 RSUs will conditionally vest upon the Company achieving
each of the following, all on a cumulative basis with 1. above: $150 million of
EBITDA; $200 million of EBITDA and $250 million of EBITDA; such EBITDA
measurement period to commence on January 1, 2009.

RSUs conditionally vesting in accordance with the foregoing shall
unconditionally vest and become nonforfeitable upon satisfaction of the
time-based vesting requirements described in Section 2(b)(i) of the Agreement.

 

7